Case 1:18-cv-00681-RJL Document 93-5 Filed 12/30/19 Page 1 of 5




          EXHIBIT 
Case 1:18-cv-00681-RJL Document 93-5 Filed 12/30/19 Page 2 of 5
Case 1:18-cv-00681-RJL Document 93-5 Filed 12/30/19 Page 3 of 5
         Case 1:18-cv-00681-RJL Document 93-5 Filed 12/30/19 Page 4 of 5


 Butowsky’s document production that is due on 12/2.



 Please let us know if you have an understanding of our agreement that is different from that
 set forth here.



 Have a nice weekend.



 ~Josh



 Joshua Riley
 Partner




 BOIES SCHILLER FLEXNER LLP
 1401 New York Avenue, N.W.

 Washington, DC 20005

 (t) 202 237.2727

 jriley@bsfllp.com

 www.bsfllp.com




 The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and
 may contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from
 disclosure under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent
 responsible to deliver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this
 communication is strictly prohibited and no privilege is waived. If you have received this communication in error, please immediately
 notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
 08201831BSF]




--
Eden P. Quainton
Quainton Law, PLLC
1001 Avenue of the Americas, 11th Floor
New York, NY 10018
Tel: 212.813.8389
Fax: 212.813.8390
Cell: 202.360.6296
      Case 1:18-cv-00681-RJL Document 93-5 Filed 12/30/19 Page 5 of 5


www.quaintonlaw.com
